DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Printed circuit board and method of manufacture thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4 and 6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen, US 2013/0133940.
Regarding claim 1, Chen discloses; a printed circuit board comprising: 		a substrate (Fig. 1, 8; 11) comprising a set of electrically conductive paths (Fig. 1, 8; 112 circuit layers); 										a linear array of vias (Fig. 1, 5, 8; 16) formed within said substrate at an edge of said substrate, the vias intersecting (Fig. 1, 8; vias 16 intersect circuit layers 112) 
Regarding claim 2, Chen discloses; the vias are partial vias (Fig. 1, 5, 8; 16; vias 16 are partial of substrate 11).
Regarding claim 4, Chen discloses; a method of forming a plurality of lateral bonding pads on an edge of a printed circuit board, the method comprising: 		forming a linear array of vias (Fig. 1, 5, 8; 16) within the printed circuit board, the vias intersecting (Fig. 1, 8; vias 16 intersect circuit layers 112) respective electrically conductive paths that extend longitudinally through the printed circuit board; 			filling the vias with an electrically conductive material (Fig. 1, 8; 16 and ¶ 0030; vias 16 are electroplated with metal conductors), thereby forming a linear array of filled vias (Fig. 1, 8; 16 and ¶ 0030; electroplated vias 16) within the printed circuit board; and 	cutting (Fig. 7; singulation is performed through vias 16) the printed circuit board transversely through the linear array of filled vias to form the edge of the printed circuit board, such that the linear array of filled vias are cut to form the plurality of lateral bonding pads and to expose (Fig. 1, 5, 7, 8; vias 16 are exposed) the plurality of lateral bonding pads at the edge, wherein the lateral bonding pads are in electrical 
Regarding claim 6, Chen discloses according to [0023] the “vias 16 are not formed in all dielectric layers 111. As shown, the grounded buried vias 16 are not formed in the topmost and bottommost dielectric layers, but only in the dielectric layer and adjacent circuit layers between the topmost and bottommost dielectric layers.” Therefore the vias (16) are considered as partial vias with respect to substrate (11) as disclosed and illustrated in Figs. 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, US 2013/0133940 as applied to claims1-2, 4 and 6 above, and further in view of Koh, US 2011/0019370.
Regarding claims 3 and 5, Chen substantially discloses the invention but is silent about the printed circuit board is flexible. However Koh teaches about flexible circuit module comprises a flexible substrate (Fig. 2; 220).					

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729